DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed on 10/07/2021 and 06/05/2022 are considered. 

Election/Restrictions
Applicant's election with traverse of Sub III- Species I (Figs. 14A-14B) and Invention I (a fuel injection system) in the reply filed on 07/19/2022 is acknowledged. The traversal is on the ground(s) that search and consideration of all claims can be carried out without a serious burden. 
This is not found persuasive because each of the Species/Sub-Species disclose a different configuration of a fuel injector, each of which having a different arrangement of fuel injection blocks, as explained in the original Requirement for Restriction/Election mailed on 05/31/2022, and therefore each Species/Sub-Species will require a completely different search. For example, the fuel injection blocks are fully filled in an annulus of the fuel injector in Species I while the fuel injection blocks in Species II are staged filled in multiple sections in the annulus of the fuel injector. Meanwhile, each of the fuel injection blocks of Sub-Species I comprising an air admission duct surrounded by a concentric fuel admission aperture, while each of the fuel injection blocks of Sub-Species II comprising a fuel admission duct surrounded by multiple air admission ducts. 
Moreover, the Sub-Species I further divides to a Sub II -  Species I (a square fuel injection block) and a Sub II – Species II (a hexagon fuel injection block) that require different shape of the fuel injection blocks, each of which comprising a Sub III - Species I (fuel injected parallelly to the air duct axis) and a Sub III - Species II (fuel injected perpendicularly to the air duct axis) that requires a different fuel injection angle. 
Furthermore, the Sub-Species II further divides to a Sub II -  Species II (a square fuel injection block comprising a fuel duct surrounding by multiple air ducts following a circle manner), a Sub II – Species II (a square fuel injection block comprising a fuel duct surrounding by multiple air ducts following a square manner), and a Sub II – Species III (a hexagon fuel injection block comprising a fuel duct surrounding by multiple air ducts following a hexagon manner) that required a different shape of the fuel injection block and a different air ducts arrangement surrounding the fuel duct following the shape of the fuel injection block.
On the other hand, the Invention I, a fuel injection system, and Invention II, a method of designing a fuel injection system, are related as product made and process of making, which the product as claimed in Invention I can be made by another and materially different process, such as using dimensional scaling to design the fuel injection system instead of obtaining a fixed dimension. 
Thus, the Invention I and II are separately classified in different classification, which requires a separate field of search for each Invention. Moreover, the structural differences of the Species/Sub-Species require different text-limiting search strings/queries and the results of one query applicable to one species are not likely to fully cover the structures of the other species.
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-13 and 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Sub-Species II, a fuel admission duct surrounded by a multiple air admission ducts (cl. 1, ll. 8-9), claim 16 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Sub III – Species II, fuel is injected perpendicularly to the air admission duct axis, and claims 18-20 are withdraw from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Invention II, a method of designing a fuel injection system, there being no allowable generic or linking claim.  
Claims 14-15 are examined.

Specification
The following title is suggested: Direct Fuel Injection System with a Plurality of Fuel Injector Blocks.

Claim Objections
Claims 14-15 are objected to because of the following informalities:

Regarding claim 14, the recitation “a direct fuel injection system for injecting hydrogen fuel into a gas turbine combustor, the fuel injection system comprising a plurality of fuel injector blocks, each of which includes: an air admission duct having an inlet for receiving air from a diffuser, an outlet for delivering air into the combustor and a central axis extending from said inlet to said outlet; a fuel admission aperture located around the periphery of the outlet of the air admission duct, the fuel admission aperture being configured to inject hydrogen fuel onto a jet shear layer formed at the outlet to the air admission duct” is believed to be in error for - - a direct fuel injection system for injecting a hydrogen fuel into a gas turbine combustor, the direct fuel injection system comprising a plurality of fuel injector blocks, each of which includes: an air admission duct having an inlet for receiving an air from a diffuser, an outlet for delivering the air into the gas turbine combustor and a central axis extending from said inlet to said outlet; a fuel admission aperture located around [[the]] a periphery of the outlet of the air admission duct, the fuel admission aperture being configured to inject the hydrogen fuel onto a jet shear layer formed at the outlet of the air admission duct - -
Regarding claim 15, the recitation “the fuel injection system of claim 14, in which the fuel admission aperture is configured to inject hydrogen fuel parallel to the central axis” is believed to be in error for - - the direct fuel injection system of claim 14, in which the fuel admission aperture is configured to inject the hydrogen fuel parallel to the central axis - -

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 14, in ll. 25-27, the recitation “the fuel admission aperture being configured to inject hydrogen fuel onto a jet shear layer formed at the outlet to the air admission duct” is unclear on whether the hydrogen fuel is injected onto the jet shear layer or the hydrogen fuel is injected to the air admission duct because injecting the hydrogen fuel onto a jet shear layer requires the hydrogen fuel to be injected parallel to an air admission duct axis, which is conflicting with injecting the hydrogen fuel to the air admission duct that requires the hydrogen fuel is injected toward to the air admission duct.
Claim 15 is rejected because for its dependency on the rejected independent claim 14. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kraemer (20110016871) in view of HORIKAWA (20170284677) and Lacy (8042339).

Regarding claim 14, Kraemer teaches the invention as claimed: a direct fuel injection system (32) for injecting hydrogen fuel (p. 3, [0029]) into a gas turbine combustor (30), the fuel injection system (32) comprising a plurality of fuel injector (annotated Fig. 7), each of which includes: an air admission duct (64) having an inlet (annotated Fig. 7) for receiving air from a diffuser (annotated Fig. 3), an outlet (110) for delivering air into the combustor (30) and a central axis (annotated Fig. 7) extending from said inlet (annotated Fig. 7) to said outlet (110); a fuel admission aperture (108) located around the periphery (Fig. 7 and the opening 108 may be disposed adjacent to the opening 110, p. 5, [0043]) of the outlet (110) of the air admission duct (64), the fuel admission aperture (108) being configured to inject hydrogen fuel (p. 3, [0029]) within an angle toward the outlet of the air admission duct (p. 5, [0043]).

    PNG
    media_image1.png
    814
    593
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    623
    900
    media_image2.png
    Greyscale

Kraemer does not teach a plurality of fuel injector blocks and the fuel is injected onto a jet shear layer formed at the outlet to the air admission duct (requires the fuel is injected parallelly to an air admission duct axis)
However, HORIKAWA teaches a fuel injection system (12) comprising a plurality of fuel injector blocks (30s) to inject a hydrogen fuel (p. 1, [0004]) to a gas turbine combustor (11), each of which includes a fuel injector (31) having an air admission duct (41 and 35) and a fuel admission aperture (40), wherein a hydrogen fuel ([0004]) can be supplied to each of a plurality of fuel injector blocks (30s) and a number of the plurality of fuel injector blocks can be changed ([0051]). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide Kraemer with HORIKAWA’s plurality of fuel injector blocks (HORIKAWA, 30s) for the fuel injection system (Kraemer, 32) and each of the plurality of fuel injector block (HORIKAWA, 30) comprising a fuel injector (Kraemer, annotated Fig. 7) to inject the hydrogen fuel (Kraemer, p. 3, [0029]) to the combustor (Kraemer, 30) to facilitate the adjustment of the number of the plurality of the fuel injector blocks depending on the running state of the gas turbine ([0051]) and reduce the generation amount of NOx (0058).   
Kraemer in view of HORIKAWA does not teach the fuel is injected onto a jet shear layer formed at the outlet to the air admission duct (requires the fuel is injected parallelly to an air admission duct axis)
However, Lacy teaches a fuel injection system (LDI, abstract) including a plurality of fuel injectors (annotated Fig. 2), each of which includes: an air admission duct (annotated Fig. 2) an outlet (annotated Fig. 2) for delivering air (air hole 34, col. 2, ll. 64-65) into the combustor (abstract); a fuel admission aperture (38) located around the periphery of the outlet of the air admission duct (Fig. 2), the fuel admission aperture (38) can be configured to inject a fuel parallelly to an air admission duct (38A and col. 3, ll. 21-22) axis or to inject the fuel within an angle to the combustor (38B, col. 3, ll. 23-24).

    PNG
    media_image3.png
    657
    872
    media_image3.png
    Greyscale






It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide Kraemer in view of HORIKAWA with Lacy’s parallel injection (Lacy, 38A and col. 3, ll. 21-22) of the hydrogen fuel (Kraemer, p. 3, [0029]) to the combustor (Kraemer, 30), in order to provide a recirculation flow field to stabilize the combustion reaction zone as well as to reduce NOx emission (Lacy, col. 1, ll. 12-15). 
Although Kraemer in view of HORIKAWA and Lacy does not describe a jet shear layer, it is noted that a jet shear layer is inherently formed any time two flows of different speeds make contact at their  boundary, due to viscous dissipation. 

As to the recitation of the fuel being hydrogen, it has been held that “inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims” (MPEP 2115 [R-2]).

Regarding claim 15, Kraemer in view of HORIKAWA and Lacy teaches the invention as claimed and as discussed above. Kraemer further teaches the fuel admission aperture (108) is configured to inject hydrogen fuel (p. 3, [0029]) within an angle (p. 5, [0043]) to the central axis (annotated Fig. 7).
Kraemer in view of HORIKAWA and Lacy discussed so far does not teach injecting the fuel parallel.
However, Lacy further teaches a fuel injection system (LDI, abstract) including a plurality of fuel injectors (annotated Fig. 2), each of which includes: an air admission duct (annotated Fig. 2) having an inlet (annotated Fig. 2) for receiving air, an outlet (annotated Fig. 2) for delivering air into the combustor (abstract); a fuel admission aperture (38) located around the periphery of the outlet of the air admission duct (Fig. 2), the fuel admission aperture (38) can be configured to inject a fuel parallelly to an air admission duct (38A and col. 3, ll. 21-22) axis or to inject the fuel within an angle to the combustor (38B, col. 3, ll. 23-24).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide Kraemer in view of HORIKAWA and Lacy with Lacy’s  parallel injection of  fuel (Lacy, 38A and col. 3, ll. 21-22) into the hydrogen of combustor of (Kraemer, 30), to provide a recirculation flow field to stabilize the combustion reaction zone as well as reducing NOx emission (Lacy, col. 1, ll. 12-15).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JINGCHEN LIU whose telephone number is (571)272-6639. The examiner can normally be reached 8:00-4:30.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 

Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JINGCHEN LIU/               Examiner, Art Unit 3741   

/EHUD GARTENBERG/               Supervisory Patent Examiner, Art Unit 3741